         Case 4:18-cv-00912 Document 170 Filed on 10/02/20 in TXSD Page 1 of 1


                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 CANDICE HINTON, et al.                     §
                                            §
       Plaintiff(s),                        §
 VS.                                        §      CIVIL ACTION NO. 4:18−cv−00912
                                            §
 ED GONZALEZ, et al.                        §
                                            §
       Defendant.                           §


                                 NOTICE OF SETTING

       A Motion Hearing has been set in this matter for 09:30 AM on 10/6/2020. The hearing
 will be conducted using the ZoomGov.com videoconferencing program.

    Join the hearing on ZoomGov.com by clicking or copying and pasting the following link:
https://www.zoomgov.com/j/1601294199?pwd=dk5pTG4yTWZUbFBJdnhVVml1WXVoQT09
                                 Meeting ID: 160 129 4199
                                    Passcode: 118359


     Parties should be prepared to discuss all pending issues before the Court. Failure to
 appear may result in the case being dismissed for want of prosecution and/or sanctions as
 deemed appropriate by the Court.


       Date: 10/2/2020                          Gabrielle Clair
                                                cm4147@txs.uscourts.gov
                                                Case Manager to
                                                U.S. District Judge George C. Hanks, Jr.
